*252OPINION OF THE COURT
Per Curiam.
In this proceeding to discipline the respondent Arnold Wagner for professional misconduct, the respondent has submitted an affidavit dated June 15, 1988, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). The respondent was admitted to practice as an attorney by this court on October 24, 1973. By order of this court dated February 26, 1988, the petitioner Grievance Committee was authorized to institute a disciplinary proceeding against the respondent.
The respondent acknowledges that there is presently pending against him a disciplinary proceeding involving charges of misconduct alleging, inter alia, that respondent commingled escrow funds with personal funds thereby converting $15,000 to his own use, that, in a separate matter, he commingled escrow funds with personal funds thereby converting $15,000 to his own use although the money was paid to the parties entitled to receive the same at the time of the closing of contract on real property, that the respondent commingled escrow funds with personal funds thereby converting $40,000 to his own use although the money was paid to the parties entitled to receive the same at the time of the closing of contract on real property, and that respondent commingled personal funds with escrow funds thereby converting $18,000 to his own use although the money was paid to the parties entitled to receive the same at the time of the closing of contract on real property.
The respondent acknowledges that he could not successfully defend himself on the merits against the allegations of professional misconduct outlined above, that his resignation is freely and voluntarily rendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Under the circumstances herein, the resignation of the respondent as a member of the Bar is accepted and directed to be filed. The respondent is disbarred and it is ordered that his name be stricken from the roll of attorneys and counselors-at-law effective forthwith.
Mollen, P. J., Mangano, Bracken, Brown and Hooper, JJ., concur.